Order appealed from affirmed without costs. Held, it appearing that the debtor rented the farm of Redick for a term of years, at a yearly rent of $1,000, and it being the presumption in the absence of proof to the contrary, that the right to the rents reserved by the lease passed to the wife of the debtor by the conveyance of the farm from Redick to her, the debtor apparently owed her on account of rent an amount exceeding the value of the property turned over by him to Redick on the settlement, and there is no evidence of a gift to his wife or of a disposition of any part of his property with a view to the future benefit of himself or his family.